Per Curiam.

The Court are of opinion, that the evidence offered by the defendant in the present case, was competent to prove a usual course of dealing between these parties ; and from that course of dealing, the jury might, in the absence of positive evidence, infer an intention that the particular sale in question should be on credit. When such a course of dealing is shown to exist, it will be presumed to continue, until some new arrangement is made, or until one party or the other shall give notice of his intent to change it.

Judgment on the verdict.